Order entered May 14, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01074-CR

                         DAVID ANTHONY MCGEE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F12-00275-Y

                                        ORDER
      Appellant’s May 8, 2013 motion to extend the time to file his brief is GRANTED. The

time to file appellant’s brief is EXTENDED to SEVEN DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE